Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-5, 9, and 10-13 in the reply filed on January 18, 2022 is acknowledged.

Allowable Subject Matter
Claims 1-14 are allowable. Claims 6-8, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on November 26, 2021, is hereby withdrawn and claims 6-8 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is an examiner’s statement of reasons for allowance: The allowed claims are directed to gas distribution and collection above a turntable whereby Applicant’s a gas supply unit (Applicant’s 70; Figure 2,3,5) and exhaust box (Applicant’s 80; Figure 2,3,5,8) are off-set along a 
The Examiner’s search of the prior art sought exhaust pipes or conduits with the claimed chamber geometry and turntable. The closest prior art from the below list of relavent art includes common inventor Kato; Hitoshi (US 20210249265 A1) who teaches similar gas distribution and collection in Figure 6. However, Kato; Hitoshi (US 20210249265 A1) does not teach, alone or in combination, the claimed gas conduction requirements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20210249265 A1
US 20210249264 A1
US 20210130950 A1
US 20210087684 A1

US 20200294787 A1
US 20200040456 A1
US 20170271143 A1
US 20170186606 A1
US 20170107614 A1
US 20160340779 A1
US 20160189950 A1
US 20160020116 A1
US 20150361550 A1
US 20150307988 A1
US 20150275365 A1
US 20150194298 A1
US 20150148557 A1
US 20150104574 A1
US 20140027777 A1
US 20130260539 A1
US 20120301632 A1
US 20120225207 A1
US 20120225206 A1
US 20120225204 A1
US 20120225194 A1
US 20120225193 A1

US 20120199067 A1
US 20120125258 A1
US 20120114877 A1
US 20120094149 A1
US 20120094011 A1
US 20110212625 A1
US 20110100489 A1
US 20100310771 A1
US 20100229797 A1
US 20100041213 A1
US 20100037820 A1
US 20090017190 A1
US 20080026162 A1
US 20060177579 A1
US 20040187784 A1
US 20040129212 A1
US 20040052972 A1
US 11201053 B2
US 11189502 B2
US 11174553 B2
US 10714332 B2
US 10573512 B2

US 10246775 B2
US 9892909 B2
US 9365928 B2
US 9093490 B2
US 8845857 B2
US 8758512 B2
US 8746170 B2
US 8691669 B2
US 8470718 B2
US 8372202 B2
US 8187679 B2
US 8043432 B2
US 6972055 B2
US 6380518 B2
US 6291800 B1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit 
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716